UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6994


MICHAEL S. GORBEY,

                Petitioner - Appellant,

          v.

STATE OF WEST VIRGINIA; D.C. JAIL WARDEN,

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cv-00169-GMG-JES)


Submitted:   October 16, 2014              Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael S. Gorbey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael S. Gorbey seeks to appeal the district court’s

order dismissing his habeas action for failure to prosecute and

denying his Fed. R. Civ. P. 60(b) motion.                  We dismiss the appeal

of   the     underlying     dismissal     order    for     lack    of    jurisdiction

because the notice of appeal was not timely filed.                         As to the

Rule 60(b) motion, we deny a certificate of appealability and

dismiss the appeal.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on   March    14,   2014;    the   time    for    filing    a     notice   of   appeal

expired on April 14, 2014.                See Fed. R. App. P. 26(a)(1)(C).

Thus, Gorbey’s Rule 60(b) motion, which he filed on June 12,

2014, * could not toll the appeal period.                  The notice of appeal

      *
       For the purpose of this appeal, we assume that the date
appearing on Gorbey’s motion is the earliest date it could have
been properly delivered to prison officials for mailing to the
court.   Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                           2
was filed on June 29, 2014.                  Because Gorbey failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss Gorbey’s appeal of the district

court’s dismissal order.

            Turning      to   the    district       court’s    denial   of   Gorbey’s

Rule 60(b) motion, that order is not appealable unless a circuit

justice    or    judge   issues     a   certificate       of   appealability.      28

U.S.C. § 2253(c)(1)(A) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.   Cockrell,     537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Gorbey has not made the requisite showing.                      Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal.                     We dispense with oral

                                             3
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  4